Citation Nr: 0821805	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  07-39 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for a 
right knee condition.


FINDING OF FACT

The veteran's current right knee condition first manifested 
many years after service and is not related to his active 
service or any incident therein.


CONCLUSION OF LAW

A right knee condition was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007);     38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter dated in February 2007 was sent to the claimant.  
The VCAA letter fully satisfies the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In particular, the VCAA notification: (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.
 The February 2007 VCAA letter also informed the veteran 
regarding the appropriate disability rating or effective date 
to be assigned.                                  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The veteran has not indicated that he was seen regarding his 
right knee condition by any provider or at any time other 
than the treatment reflected in the current medical records 
on file.  Therefore, the veteran's service treatment records 
and all identified and authorized post-service treatment 
records available and relevant to the issues on appeal have 
been requested or obtained.
 
Next, the veteran was afforded a VA examination in May 2007 
and a specific opinion as to his claim was obtained.  
Accordingly, all available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.           38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 and Supp. 
2007); 38 C.F.R.    §§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.             38 
C.F.R. § 3.303(b) (2007).

The veteran contends that his current right knee condition 
was incurred in service.  

The veteran's service treatment records indicate that upon 
examination in January 1976, prior to entry into service, he 
reported a prior leg injury.  Records indicate that prior to 
his entry into service, a cyst was removed from the veteran's 
right ankle.  There is no indication that the veteran 
complained of any condition related to his right knee at the 
time of the examination, which revealed no abnormalities.  

The veteran's service treatment records contain only one 
record pertaining to the knees.  On October 21, 1976, the 
veteran reported to sick call and complained of pain in both 
knees upon walking and climbing stairs for the past three 
months.  The veteran reported no known trauma related to the 
knees.  Upon examination the veteran presented with no 
effusion, good range of motion, and stable ligaments.  The 
physical impression of the veteran's knees was that of 
chondromalacia.  There is no indication that the veteran was 
excused from duty.  Following the October 1976 entry, there 
is no indication of further treatment or complaint related to 
the knees.  

The Report of Medical Examination dated November 15, 1978, 
conducted for the purpose of separation from service, fails 
to reveal any abnormality or defect related to the veteran's 
knees.  Upon separation from service the veteran completed a 
Statement of Medical Condition dated February 12, 1979, 
wherein he asserted that there had been no change in his 
medical condition since his separation examination.  At that 
time records indicate that the veteran's physical condition 
was such that he was considered physically qualified for 
separation or for reenlistment.  

As there was no right knee condition found on examination at 
separation, the Board finds that the symptoms of 
chondromalacia for which the veteran was treated in service 
were acute and transitory and resolved without residual 
disability.  As there was no residual disability, the Board 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  38 
C.F.R.      § 3.303(b).

As chronicity of a right knee condition in service has not 
been established, a showing of continuity of symptoms after 
discharge is required to support the veteran's claim for 
service connection of his current right knee condition.  38 
C.F.R. § 3.303(b).  

The first evidence of a complaint of a right knee condition 
post-service is not dated until June 1998, nineteen years 
after separation from service.  At that time, X-ray 
examination revealed very early exophytic lipping, suggestive 
of degenerative joint disease.  

In April 2000, the veteran underwent an additional X-ray 
examination which revealed mild degenerative changes and an 
unchanged moderate amount of fluid within the joint space on 
the right when compared to X-ray examination results dated in 
June 1998.  There was no evidence of an acute bony injury or 
dislocation.  Small spurs projecting from the margin of some 
of the articular surfaces and from the anterior superior 
margin of the patella were seen.  

The next evidence of a complaint of a right knee condition is 
dated in March 2002, at which time the veteran complained of 
chronic intermittent right knee swelling with pain for the 
past several days.  Mild swelling and tenderness were found 
on examination.  The ligaments of the right knee were stable 
and the veteran had full range of motion of the right knee at 
the time of the examination.  The veteran was diagnosed with 
arthralgia, or joint pain.  An orthopedic consultation and X-
ray examination were ordered.  However, the next X-ray 
examination results on record are not dated until July 2003.  
At that time, records indicate that the veteran sought 
treatment to follow up on chronic medical problems, including 
his right knee pain.  Another orthopedic consultation and X-
ray examination were ordered and results of the X-ray 
examination revealed a moderate degree of osteoarthritic 
degenerative changes involving the right knee joint with 
narrowing of the patellofemoral articulation.  In June 2004, 
the veteran had a follow up visit for his chronic pain in the 
right knee and asserted that he was unable to extend his 
right leg.  

On January 3, 2007, the veteran complained that his chronic 
right knee pain was getting worse.  The veteran presented 
with degenerative joint disease.  Upon examination, the 
veteran reported chronic aching, stabbing pain in the right 
knee since 1998, qualified on a pain scale of one-to-ten as a 
ten.  The veteran reported that the pain affected his sleep, 
daily activities, physical activity and walking.  The veteran 
reported that the pain was triggered by lifting, standing, 
walking, and weather.  

The veteran was next seen for continued evaluation and 
management of his right knee pain by a private medical 
provider on January 29, 2007.  Prior to this date, the 
veteran was seen at a VA facility for general health care, 
including his right knee.  At the time of the January 2007 
examination, the veteran reported that he did quite a bit of 
running in the military in the 1970's and continued to run in 
the 1980's and 1990's.  The veteran reported that beginning 
in 2000, he developed swelling, pain, and occasional locking 
of the right knee.  The veteran reported that he would take 
time off from running and symptoms related to his right knee 
would improve, but the pain would return upon running again.  
The veteran reported that on January 3, 2007, while he was 
running on a treadmill, he experienced pain and locking in 
his right knee.  Records indicate that he presented with mild 
effusion, pain anteriorly and laterally, and a range of 
motion of 10-95 degrees of flexion.  No gross instability was 
indicated.   X-ray examination results at that time revealed 
degenerative changes to the patellofemoral joint and medial 
and lateral joint compartments.  No fracture or dislocation 
was indicated.  The veteran was given an injection at the 
right knee to relieve pain.  The Board notes that the 
veteran's statements reported at the time of the January 29, 
2007 examination regarding his history of right knee pain are 
significant.  Prior to these statements, the veteran had not 
reported a thirty-year history of running.  Specifically, the 
veteran's treadmill injury and his history of running are not 
indicated within the report made to a VA facility that he was 
experiencing chronic, aching, stabbing pain in the right knee 
on January 3, 2007. 

Private medical records dated in February 2007 show that the 
veteran complained of some loss of motion and pain.  The 
veteran denied any true locking or instability of the right 
knee.  Examination revealed a mild effusion, pain and 
crepitus anteriorly, pain medially, and a range of motion of 
10-110 degrees of flexion.  An MRI scan revealed tearing of 
the lateral meniscus with significant chondromalacia of the 
lateral tibial plateau as well as the lateral femoral 
condyle.  Spurring of the medial femoral condyle with some 
chondromalacia and grade 3-4 chondromalacia of the patella 
were seen.  Small joint effusion, prominent synovitis and 
chronic sprain of the medial collateral ligament were also 
seen.

In March 2007, at a VA facility, the veteran reported that he 
would like to see a VA orthopedist for his chronic right knee 
pain.   

Next, the veteran was afforded a VA examination in May 2007.  
The examiner conducted a medical history of the right knee 
condition, and noted that the veteran reported no trauma to 
the right knee.  The veteran described functional limitations 
upon walking for more than one-quarter mile or standing for 
more than one hour.  The veteran's medical history related to 
the right knee indicated pain, stiffness, and moderate flare-
ups of joint disease.  The veteran's medical history was 
negative for instability, giving way, and inflammation.  
Examination revealed an antalgic gait with poor propulsion, 
crepitation, grinding, effusion, patellar and meniscus 
abnormalities, and a range of motion of 0-110 degrees of 
flexion.  Examination was negative for the following:  
abnormal weight-bearing; joint ankylosis; loss of bone or 
part of bone; instability; dislocation; locking; and limited 
range of motion upon repetitive use.  X-ray examination 
revealed moderate tricompartmental arthritis.  The diagnosis 
was moderate degenerative joint disease.  Because the 
veteran's current diagnosis was degenerative joint disease, 
and the examiner did not have a thirty-two year history of X-
ray examination reports to review, and rather only had 
medical evidence since June 1998, he was unable to provide a 
positive nexus opinion without resorting to pure speculation.  

The Board finds that the absence of such evidence, X-ray 
examination results from the veteran's in-service complaint 
related to the knees in 1976 to the first evidence of a post-
service complaint in 1998, is significant.  The absence of 
such evidence indicates the absence of a complaint or 
condition related to the veteran's right knee for many years 
after separation from service and thus weighs against the 
claim for service connection.  Further, the Board finds it 
significant that the veteran omitted the January 3, 2007 
treadmill injury in his report of medical history of knee 
pain at the time of the VA examination.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

In this case, degenerative joint disease of the right knee 
was not diagnosed within one year of separation from service.  
Accordingly, service connection is not warranted on a 
presumptive basis.  Additionally, in view of the lengthy 
period without evidence of treatment, nineteen years, there 
is no evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the weight of the evidence is against such 
finding.  It is significant that the veteran's June 1998 x-
ray examination results dated almost twenty years after 
separation from service revealed only very early exophytic 
lipping that was suggestive of degenerative joint disease.  
The Board observes that if the veteran's current knee 
condition began in 1976, while in service, his June 1998 x-
ray examination results would have likely yielded a more 
severe showing of degenerative joint disease.

The veteran has attributed his right knee condition to 
service.  However, as a layperson, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  The veteran's statements 
may be competent to support a claim for service connection 
where the events or the presence of disability, or symptoms 
of a disability are subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  While the veteran is 
competent to report the incurrence of a knee injury in 
service, he does not have the medical expertise to provide an 
opinion regarding the etiology of his current diagnosis.  
Thus, the veteran's lay assertions are not competent or 
sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

In sum, the weight of the credible evidence demonstrates that 
the veteran's current right knee condition first manifested 
many years after service and is not related to his active 
service or any incident therein.  As the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right knee condition, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski,   1 Vet. App. 49 (1990).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for a 
right knee condition, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


ORDER

Service connection for a right knee condition is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


